DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1, line 5: “PFA pulsed based” should read –PFA pulse based—“;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one oscillatory pole" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims inherit this deficiency. For examination purposes, “the at least one oscillatory pole” will be interpreted as “an oscillatory pole in the PFA pulse”. 
Regarding claims 1 and 6, it is unclear what the term “oscillatory pole” refers to. The disclosure does not define the term and this term does not appear to be a term of the art. Clarity is needed. Dependent claims inherit this deficiency. For examination purposes, an “oscillatory pole” will be interpreted as a voltage peak. 
Regarding dependent claims 2-7, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejected over 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish et al., US 20200107877, herein referred to as “Koblish”, in view of Heeren et al., US 20130041355, herein referred to as “Heeren”, further in view of Stewart et al., US 20170035499, herein referred to as “Stewart”.
Regarding claim 1, Koblish discloses a method of modifying energy delivery (Figure 1: treatment system 10), the method comprising delivering a pulse ([0213]: “The signal source may comprise a first signal source configured to generate, deliver or apply signals to the pair of electrodes having a frequency configured for tissue ablation”) from a generator (Figure 1: energy generation device and [0385]: “In some embodiments, for instance, the energy generation device 42 comprises one or more signal sources, such as a radiofrequency generator, an ultrasound energy source, a microwave energy source, a laser/light source, another type of energy source or generator, and the like, and combinations thereof.”); measuring a rise time and a fall time of the pulse ([0598]: “An algorithm that processes parameters such as, but not limited to, rise or fall times, lag or lead times” wherein an algorithm that processes rise and fall times must first measure the rise and fall times); and calculating a voltage of an oscillatory pole in the pulse based at least in part on the rise time and the fall time ([0699] and [0598]: “time-domain features such as rise or fall times, lag or lead times, or delays between applied signal”. Oscillatory poles are peaks and bipolar signals are oscillatory. Koblish discloses calculating a voltage of an oscillatory pole since Koblish teaches converting the time domain signal of a bipolar signal into the frequency domain using a fast Fourier transform and then using the frequency domain to identify peak voltage measurements). Koblish does not explicitly disclose a method wherein the energy delivered is pulsed field ablation energy or a method that includes modifying at least one of the rise time and the fall time to reduce the voltage of the at least one oscillatory pole in the pulse.  
However, Heeren teaches a method that includes modifying at least one of the rise time and the fall time to reduce the voltage of the at least one oscillatory pole in the pulse ([0031]: “Other characteristics applicable to one or more bursts of electrical pulses, any of which might be tuned, include, but are not limited to: a pulse frequency for at least one burst of electrical pulses, a pulse duty cycle for at least one burst of electrical pulses, a burst repetition rate for two or more bursts of electrical pulses, a pulse amplitude for one or more electrical pulses, a pulse duration for one or more electrical pulses, a pulse rise-time for one or more electrical pulses, a pulse fall-time for one or more electrical pulses, and a pulse shape for one or more of the electrical pulses.” Tuning is seen as modifying the rise and fall times. Rise and fall times are directly connected to voltage and therefore modifying them would cause an automatic impact to the voltage. Since this is a biphasic signal which is oscillatory, it would automatically affect the peak/pole of said signal). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Koblish with the ability to modify the rise and fall time of the pulse as taught by Heeren so that the output values of the device can be below predetermined thresholds (Heeren [0031]) which prevents damages caused by a dielectric breakdown (Heeren [0005]). 
However, Stewart teaches a method wherein the energy delivered is pulsed field ablation energy (Figure 1: pulsed field ablation generator 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to specify that the generator disclosed by Koblish and Heeren is pulsed field ablation generator (PFA) as taught by Stewart because PFA pulse trains can be delivered in tens of milliseconds, meaning that the energy delivery can be more precise over other types of generators (Stewart [0052]). 
Regarding claim 4, Koblish in view of Heeren and Stewart discloses the method of claim 1 with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Heeren teaches a method including modifying at least one of the rise time and the fall time ([0031]: “Other characteristics applicable to one or more bursts of electrical pulses, any of which might be tuned, include, but are not limited to: a pulse frequency for at least one burst of electrical pulses, a pulse duty cycle for at least one burst of electrical pulses, a burst repetition rate for two or more bursts of electrical pulses, a pulse amplitude for one or more electrical pulses, a pulse duration for one or more electrical pulses, a pulse rise-time for one or more electrical pulses, a pulse fall-time for one or more electrical pulses, and a pulse shape for one or more of the electrical pulses.”) under heavily loaded conditions ([0020] and [0026]). Koblish in view of Heeren and Stewart does not explicitly disclose reducing the time in which the pulse reaches 90% of a final amplitude of the pulse. However, this is seen as routine optimization. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Koblish with the ability to modify the rise and fall time of the pulse to reduce the time that the pulse reaches 90% of its final amplitude. This element is not seen as critical but a result of merely modifying rise and fall times as there is no specific amount to the modification. Furthermore, the combination of Koblish and Heeren uses rise and fall time to control signal and modifying the rise and fall time to allow for reduction in time would prevent damages caused by a dielectric breakdown (Heeren [0005]). See MPEP 2144.05 II. A. (In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 6, Koblish in view of Heeren and Stewart discloses the method of claim 1 with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Koblish further discloses a method comprising measuring a pulse width of the pulse ([0700]); and calculating a voltage of an oscillatory pole in the pulse based at least in part on the pulse width ([0699] and [0296]). Koblish does not explicitly discloses a method that includes modifying the pulse width to reduce the voltage of the at least one oscillatory pole in the pulse. 
However, Heeren teaches a method that includes modifying the pulse width to reduce the voltage of the at least one oscillatory pole in the pulse. ([0031]: “Other characteristics applicable to one or more bursts of electrical pulses, any of which might be tuned, include, but are not limited to: a pulse frequency for at least one burst of electrical pulses, a pulse duty cycle for at least one burst of electrical pulses, a burst repetition rate for two or more bursts of electrical pulses, a pulse amplitude for one or more electrical pulses, a pulse duration for one or more electrical pulses, a pulse rise-time for one or more electrical pulses, a pulse fall-time for one or more electrical pulses, and a pulse shape for one or more of the electrical pulses.” Tuning the pulse duration is seen as modifying pulse width. Pulse width is directly connected to voltage and therefore modifying it would cause an automatic impact to the voltage. Since this is a biphasic signal which is oscillatory, it would automatically affect the peak/pole of said signal).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Koblish with the ability to modify the pulse width as taught by Heeren so that the output values of the device can be below predetermined thresholds (Heeren [0031]). 
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Heeren and Stewart, further in view of Elliott et al., US 20160000495, herein referred to as “Elliot”.
Regarding claim 2, Koblish in view of Heeren and Stewart discloses the method of claim 1, with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Koblish in view of Stewart and Heeren does not explicitly discloses a method wherein the generator further includes processing circuitry having an H bridge circuit.  
	However, Elliot discloses a generator (Figure 1: electrosurgical generator 10) that includes processing circuitry having an H bridge circuit ([0077]: “the RF amplifier comprises a transistor H-bridge circuitry”).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the generator disclosed by Koblish, Heeren, and Stewart with the H bridge circuit disclosed by Elliot to generate a sinusoidal signal (Elliott [0077]). Koblish, Heeren, and Stewart all have oscillatory signals and sinusoidal is a type of oscillatory signal and therefore using an H-bridge circuit results in creating an oscillatory-type signal.
	Regarding claim 3, Koblish in view of Heeren, Stewart, and Elliot discloses the method of claim 2. Koblish in view of Heeren and Stewart does not explicitly disclose a method wherein modifying the at least one of the rise time and the fall time including adjusting an input resistance in the H bridge circuit
However, Elliot further discloses a method wherein modifying the at least one of the rise time and the fall time including adjusting an input resistance in the H bridge circuit ([0148]: “Resistor and diode circuits at the output of the gate drivers are tuned to achieve the desired rise and fall times.” And [0146]: “The H-Bridge topology utilizes at least four gate drive signals to drive MOSFETs in the circuit.”).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the generator disclosed by Stewart with the H bridge circuit disclosed by Elliot to generate a sinusoidal signal (Elliott [0077]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Stewart and Heeren, further in view of Zemel et al., US 20150182282, herein referred to as “Zemel”.
	Regarding claim 5, Koblish in view of Stewart and Heeren discloses the method of claim 1 but does not explicitly disclose a method wherein the at least one of the rise time and the fall time is modified to a time between 0.3 µs and 0.5 µs. 
However, Zemel teaches a method wherein the at least one of the rise time and the fall time is modified to a time between 0.3 µs and 0.5 µs ([0021]: “each of said plurality of pulses having rise and fall time lasting between about 1-1000 nanoseconds” wherein 0.3 µs is equal to 300 nanoseconds and 0.5 µs is equal to 500 nanoseconds and thus the range 1-1000 nanoseconds overlaps with the range 0.3 µs and 0.5 µs). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Koblish with the specific rise and fall times taught by Zemel so that the pulse can have a peak magnitude of about 100-100000 V/cm (Zemel [0021]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koblish in view of Stewart and Heeren, further in view of Ogata et al., US 20140309632, herein referred to as “Ogata”.
Regarding claim 7, Koblish in view of Stewart and Heeren discloses the method of claim 1 with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Koblish further discloses a method comprising ceasing delivery of the pulse from the generator when a calculated value is greater than a threshold (0547]). Koblish also discloses a method for calculating voltage of an oscillatory pole ([0699]). Koblish in view of Stewart and Heeren does not explicitly disclose a method wherein the calculated value is the calculated voltage of the oscillatory pole. 
However, Ogata discloses a method comprising ceasing delivery of the pulse ([0026]: “The first longitudinal member 102 and second longitudinal member 104 are coupled to an energy source 106, such as an RF energy or pulse generator configured to generate pulsed signals for recanalizing occluded vessels by delivering energy, such as RF energy, to the occlusion, although other types and/or numbers of energy sources could be used.”) from the generator (Figure 1: energy source 106) when the calculated voltage is greater than a threshold voltage ([0050]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Koblish with the ability to cease delivery of the pulse when the calculated voltage is greater than a threshold to increase safety (Ogata [0017]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onik et al., US 20150150618, herein referred to as “Onik”, in view of Cosman, JR. et al., US 20170049513, herein referred to as “Cosman”, and Stewart.
	Regarding claim 8, Onik discloses a method of modifying energy delivery ([0038]), the method comprising delivering at least one biphasic pulse from a generator (Figure 9: bipolar pulse generator 16 and [0039]: “a series of short and intense bi-polar electric pulses delivered from the pulse generator”), each of the at least one biphasic pulse including a biphasic pair having a positive phase and a negative phase (Figure 10 and [0016]: “In addition to being bi-polar, the electric pulses preferably trace a square wave form and are characterized by instant charge reversal that have substantially no relaxation time between the positive and negative polarities of the bi-polar pulse.”). Onik does not explicitly disclose a method wherein the energy delivered is pulsed field ablation energy or a method that includes calculating a value of an integral of a current over the biphasic pair.
	However, Cosman teaches a method comprising calculating a value of an integral of a current over the biphasic pair ([0125]: “a measurement system 620 which can monitor the electrical output of the generator… the electrical current flowing through an electrode… impedance, resistance, voltage, current, power, time… the time-integral of measured or derived quantities, and the time-average of measured or derived quantities”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Onik with the ability to calculate the integral of the current as taught by Cosman so that the system can adjust the power based on the integral of the current (Cosman [0125]).
However, Stewart teaches a method wherein the energy delivered is pulsed field ablation energy (Figure 1: pulsed field ablation generator 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to specify that the generator disclosed by Koblish and Heeren is pulsed field ablation generator (PFA) as taught by Stewart because PFA pulse trains can be delivered in tens of milliseconds, meaning that the energy delivery can be more precise over other types of generators (Stewart [0052]).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onik in view of Stewart and Cosman, further in view of Heeren.
	Regarding claim 9, Onik in view of Stewart and Cosman teaches the method of claim 8, with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Cosman further teaches a method comprising measuring a pulse width of the pulse ([0087]: “The duration, number, combinations of multiplexing pairs and temperature objectives for each interval, the level incremental changes in the signal output level applied to the electrodes during each interval, and the ultimate end point temperature distribution on the electrodes for the desires clinical objectives can be determined and adjusted by the controller 2027” wherein duration is equivalent to pulse width); and modifying the pulse width of the biphasic pulse when the integral of the current has a certain value ([0125]: “a measurement system 620 which can monitor the electrical output of the generator… the electrical current flowing through an electrode… impedance, resistance, voltage, current, power, time… the time-integral of measured or derived quantities, and the time-average of measured or derived quantities; a control system 615 which can use the quantities produced by the measurement system 620 to adjust the electrical power supplies 610 and switching system 605 in order to control measured or derived quantities for each of the three or more treatment electrodes 600 at the same time, or in order to control measured or derived quantities whose number is at least the number of said three or more electrodes 600. The control system 615 can determine an output level for an upcoming time period configured to achieve an electrode-specific control objective for each of the three or more treatment electrodes 600; determine a sequence of three or more grouping of said electrodes 600; determine electrical potentials to deliver to each electrode in each grouping in the sequence; determine a duration within the said upcoming time period for which each group is connected to electrical signal output in the sequence; configure said determinations of groupings, potentials, and timings such that the aggregate output level for each electrode during the said upcoming time period is equivalent to that determined for control of that electrode's electrode-specific control objective; cause the power supplies 610 and switches 605 to execute the timed sequence of grouping and assigned potentials; and then repeat the same operations for the next upcoming time period”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Onik with the ability to measure the pulse width and modify the pulse width so that the system can adjust the power based on the integral of the current (Cosman [0125]).
Onik in view of Stewart and Cosman does not explicitly teach a method wherein the certain value of the integral of the current is any non-zero value. 
	However, Heeren teaches that whenever there is a non-zero charge balance, which is equivalent to a non-zero value of the integral of the current, there could be an imminent dielectric breakdown ([0028]), which can cause shockwaves, heating and other undesirable effects ([0014] and [0025]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Cosman so that the pulse width is modified when the integral of the current is a non-zero charge balance to avoid imminent dielectric breakdown to reduce damage (Heeren [0006]).
Regarding claim 10, Onik in view of Stewart, Cosman, and Heeren teaches the method of claim 9, with Stewart disclosing a method including a PFA generator (Figure 1: pulsed field ablation generator 14). Cosman further teaches a method comprising delivering a runt pulse in the biphasic pulse ([0079]: “In one example, the Voltage amplitude V can be controlled by a manual control 2037 unit 2011” wherein a runt pulse is a pulse with a smaller amplitude than the previous pulse) and modifying the pulse width of the biphasic pulse when the integral of the current has a certain value ([0125]: “a measurement system 620 which can monitor the electrical output of the generator… the electrical current flowing through an electrode… impedance, resistance, voltage, current, power, time… the time-integral of measured or derived quantities, and the time-average of measured or derived quantities; a control system 615 which can use the quantities produced by the measurement system 620 to adjust the electrical power supplies 610 and switching system 605 in order to control measured or derived quantities for each of the three or more treatment electrodes 600 at the same time, or in order to control measured or derived quantities whose number is at least the number of said three or more electrodes 600. The control system 615 can determine an output level for an upcoming time period configured to achieve an electrode-specific control objective for each of the three or more treatment electrodes 600; determine a sequence of three or more grouping of said electrodes 600; determine electrical potentials to deliver to each electrode in each grouping in the sequence; determine a duration within the said upcoming time period for which each group is connected to electrical signal output in the sequence; configure said determinations of groupings, potentials, and timings such that the aggregate output level for each electrode during the said upcoming time period is equivalent to that determined for control of that electrode's electrode-specific control objective; cause the power supplies 610 and switches 605 to execute the timed sequence of grouping and assigned potentials; and then repeat the same operations for the next upcoming time period”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Onik with the ability to deliver a runt pulse and modify the pulse width so that the system can adjust the power based on the integral of the current (Cosman [0125]).
Onik in view of Stewart and Cosman does not explicitly teach a method wherein the certain value of the integral of the current is any non-zero value. 
	However, Heeren teaches that whenever there is a non-zero charge balance, which is equivalent to a non-zero value of the integral of the current, there could be an imminent dielectric breakdown ([0028]), which can cause shockwaves, heating and other undesirable effects ([0014] and [0025]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Cosman so that a runt pulse is delivered and the pulse width is modified when the integral of the current is a non-zero charge balance to avoid imminent dielectric breakdown to reduce damage (Heeren [0006]).
Regarding claim 11, Onik in view of Stewart, Cosman, and Heeren teaches the method of claim 10, with Onik further disclosing a method wherein the runt pulse has an amplitude that is less than an amplitude of the positive phase of the biphasic pair (Figure 14).  
Regarding claim 12, Onik in view of Stewart, Cosman, and Heeren teaches the method of claim 10, with Onik further disclosing a method wherein the runt pulse has an amplitude that is less than an amplitude of the negative phase of the biphasic pair (Figure 14).  
Regarding claim 13, Onik in view of Stewart, Cosman, and Heeren teaches the method of claim 10, with Onik further disclosing a method wherein the runt pulse is delivered after the negative phase of the biphasic pair (Figure 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794